Citation Nr: 0915256	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-19 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1946 to October 
1947 and from June 1951 to March 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file 
indicates that additional action is needed.  Although the 
Board sincerely regrets the delay, a remand is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

The Veteran seeks service connection for a lumbar spine 
disability.  Current medical reports do not show a current 
diagnosis of a lumbar spine disability.  However, a May 2006 
outpatient treatment notation from the VAMC in Walla Walla 
indicates that the Veteran was referred for back treatment.  
The notation reads, "refer back to PVAMC ortho."  No VA 
outpatient treatment records from the Portland VA Medical 
Center (PVAMC) are associated with the claims file.  Thus, 
additional development is needed.  VA medical records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  The PVAMC records must be 
obtained and associated with the claims file.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	Request all records from PVAMC related 
to the Veteran's claim for disability 
benefits, and associate the records 
with the claims file.  If no records 
are available, a negative response 
should be obtained and associated with 
the claims file.

2.	Thereafter, schedule the Veteran for a 
VA examination to determine whether he 
currently has a back disability, and if 
so, to ascertain the etiology of his 
current back disability.  The claims 
folder must be made available to and 
reviewed by the examiner and the 
examiner must annotate the examination 
report that the claims folder was 
reviewed.  All necessary tests should 
be conducted and all clinical findings 
reported in detail.

The examiner should provide a diagnosis 
for any back disability found on 
examination and state the medical basis 
and underlying pathology for any 
disability found.  The examiner is to 
opine whether it is at least as likely 
as not (50 percent or more likelihood) 
that any currently diagnosed back 
disability had its onset during active 
service or is related to any in-service 
injury or disease?

If the Veteran does not have a 
diagnosed back disability, the examiner 
should so state.

A complete medical rationale must be 
provided for all determinations and 
opinions.  This rationale must indicate 
the objective medical findings leading 
to the determination or opinion.

3.	Then, readjudicate the Veteran's claim, 
with application of all appropriate 
laws, regulations, and case law, and 
consideration of any additional 
information obtained as a result of 
this remand.  If the decision, with 
respect to the claim, remains adverse 
to the Veteran, he and his 
representative, if any, should be 
furnished a supplemental statement of 
the case and afforded an appropriate 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


